398 U.S. 278 (1970)
BLOSS ET AL.
v.
DYKEMA.
No. 1347.
Supreme Court of United States.
Decided June 1, 1970
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF MICHIGAN.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the Michigan Court of Appeals is reversed. Redrup v. New York, 386 U.S. 767.
THE CHIEF JUSTICE and MR. JUSTICE WHITE are of the opinion that certiorari should be denied.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.
MR. JUSTICE HARLAN, dissenting.
I would affirm the judgment of the Michigan Court of Appeals upon principles heretofore often expressed by me. See my opinions in Roth v. United States, 354 U.S. 476, 496 (1957); Jacobellis v. Ohio, 378 U.S. 184, 203 (1964); Memoirs v. Massachusetts, 383 U.S. 413, 455 (1966). From the standpoint of what I regard as the permissible exercise of state power in this field, the materials in this case fall far short of the "borderline" movie involved in Cain v. Kentucky (reversed summarily). 397 U.S. 319 (1970), see my dissent in that case, and I am at a loss to understand how these materials can be deemed to qualify for Redrup treatment when only a short time ago the Court declined to accord that treatment to the materials involved in Spicer v. New York, cert. denied. 397 U.S. 1042.